Title: To George Washington from Samuel Holden Parsons, 16 February 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            16th Feby 1781
                        
                        I herwith transmit you an Arrangment of the Connectt Line. I suppos’d it would have been best to have had all
                            the Lines of the Army uniform in respect to their 2nd Lieuts.; and as Massachusetts Bay & some other States and the
                            Sixteen Battalions, I had been informd, in the Arrangment in 78, had procurd Lieutenants Commissions for their 2nd
                            Lieutenants from the Date of their first Appointment, I concluded it would be best to be uniform in our Principles. I
                            don’t know that other Lines have practiced in this Manner, but I have been repeatedly informd so; and that Colo. Webb’s
                            Regt one of the Sixteen have been commission’d in that Manner is certain I have seen & examined their
                            Commissions—by the present Return the Dates of the Commissions in every Subaltern Rank is given. I am Dr General with much
                            Respect Yr most Obedt Servt
                        
                            Saml H. Parsons
                        
                    